Dykman, J.
This was an action for damage to real property, tried origimally in a court of á justice of the peace before a jury, where a verdict was ren■dered for the plaintiff for forty dollars. It was again tried in the county court of Queen’s county before a jury, on appeal to that court, and there the plaintiff obtained a verdict for fifty dollars. From that judgment the defendant has appealed to this court.
The injury was doubtless committed under a misapprehension respecting the boundary line between the lots of the plaintiff and defendant, but that im;o ■cent intention does not excuse the wrong, the result to the plaintiff has been the same, and the defendant must answer for the consequences. He sent a person to clear the lots and remove the structures therefrom under the belief that they were upon his land, but a subsequent survey demonstrated his error, .and he was thus left an inexcusable trespasser.
In respect to the corn crib, the jury has found the defendant responsible for -the acts of his son, and the verdict cannot be disturbed in that respect.
The judgment should be affirmed with cost.
Pratt and Dykman, JJ., concur.